FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SETH BAKER; MATTHEW DANZIG;                No. 12-35946
JAMES JARRETT; NATHAN MARLOW;
MARK RISK, individually and on                D.C. No.
behalf of all others similarly             2:11-cv-00722-
situated,                                       RSM
                 Plaintiffs-Appellants,

                  v.                          ORDER

MICROSOFT CORPORATION, a
Washington Corporation,
              Defendant-Appellee.


   On Remand from the United States Supreme Court

                  Filed January 29, 2018

 Before: Michael Daly Hawkins, Johnnie B. Rawlinson,
          and Carlos T. Bea, Circuit Judges.
2               BAKER V. MICROSOFT CORP.

                          ORDER

   The original decision entered by this court in this matter,
reported at 797 F.3d 607 (9th Cir. 2015), was reversed by the
Supreme Court of the United States. See Microsoft Corp. v.
Baker, 137 S. Ct. 1702 (2017). We, in turn, reverse and
remand to the district court for further proceedings consistent
with the opinion of the Supreme Court.